Citation Nr: 0018979	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-41 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1960 to 
February 1961, from June 1964 to June 1967, and from June 
1968 to June 1971.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO), and it was remanded in March 1998 for procedural 
development.  

The Board notes that a claim of entitlement to service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure was denied by a May 1994 rating decision that 
became final as a result of the appellant's failure to timely 
perfect an appeal of the adverse May 1994 rating decision.  
The basis for the May 1994 denial was that peripheral 
neuropathy was not a disease for which a presumption of 
service occurrence based on Agent Orange exposure had been 
established.  

In Spencer V. Brown, 17 F.3d. 368, 373 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that, in the absence of a showing of a new basis of 
entitlement to a claimed benefit as the result of an 
intervening change in law or regulation, de novo review of a 
previously and finally denied claim to veteran's benefits is 
not available.  As the circumstances of the appellant's 
appeal show that the provisions of 38 C.F.R. § 3.306(e) were 
changed after May 1994 to allow presumptive service 
connection for acute and subacute peripheral neuropathy that 
was manifested within weeks or months of exposure to Agent 
Orange and resolved within two years of the date of onset, 
the Board finds that the appellant's claim be considered de 
novo under Spencer, based on the change in 38 C.F.R. 
§ 3.306(e).  


REMAND

In a November 1999 statement (VA Form 21-4138), the appellant 
requested another hearing before RO personnel concerning the 
issues he had on appeal.  In a VA Form 9, dated February 11, 
2000, he requested a Travel Board hearing before a member of 
the Board.  However, review of the claims file does not show 
that the appellant was ever scheduled for either a Travel 
Board hearing or another RO hearing.  Hence, in order for the 
Board to ensure full compliance with due process 
requirements, the case must be remanded to the RO for the 
following action:  

The RO should contact the appellant to 
determine if he still wants to appear at a 
personal hearing.  If so, the RO should 
schedule whichever type of hearing he desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the appellant elects to appear at an RO hearing, 
subsequent review of the claim should be conducted by the RO.  
If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and afforded the appropriate period of 
time to respond.  Thereafter, the case should be returned to 
the Board for further appellate consideration.  

If the appellant selects a Travel Board hearing, the case 
should be thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


